OPINION
ONION, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceedings in Criminal Distict Court No. 4 of Dallas County remanding the appellant to custody for extradition to the State of Tennessee to answer an indictment charging him with “the crime of issuing worthless check.”
At the habeas hearing the State introduced the Executive Warrant of the Governor of Texas, regular on its face, and then rested. Thereafter the appellant offered the supporting papers. What followed does not appear to be sworn testimony but a colloquy between the court, the appellant and counsel in the case concerning the transaction in Tennessee which formed the basis for the extradition. At the conclusion of the colloquy the court denied the relief sought.
By the introduction of the Governor’s Warrant, regular on its face, the State established a prima facie case authorizing extradition. Ex parte Tine, Tex.Cr.App., 432 S.W.2d 77; Ex parte Kronhaus, Tex.Cr.App., 410 S.W.2d 442; Ex parte Juarez, Tex.Cr.App., 410 S.W.2d 444. See Article 51.13, Vernon’s Ann.C.C.P., note 8 and cases there cited. And nothing in the supporting papers offered by the appellant served to overcome or defeat such prima facie case. See Ex parte Cottrell, Tex.Cr.App., 416 S.W.2d 429.
The judgment is affirmed.